DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant is generally advised that it appears the current claim limitations may potentially correspond more closely to the embodiments presented in Applicant's provisional application, 63/014408, Figs. 7-8, rather than the specific embodiments and disclosure shown in the present application's Fig.7A-8. Note for example the claims only reciting a single switch, and the same single switch driven with low on-time duty cycle to high duty cycle which appears to better match the circuit with single switch <708> operating as shown in Provisional 63/014408 Figs 7-8. In contrast the present application's Figs. 7A circuit has multiple switches and discloses switch <S9> receiving the MUX output, but only seems to discuss changes in duty cycle subsequently for switch <S7> which is driven directly by the controller. 
Due to this discrepancy, Applicant is advised to verify exactly which circuit embodiment is intended to be claimed as the invention, and then ensure the claim recitations accurately correspond to the intended embodiment. Applicant should then ensure that the present Application's Drawings and Specification include the subject matter claimed/intended (e.g. such as amending the Drawings/Specification to include missing content from the Provisional Application if it corresponds to features of the intended claimed embodiment), since generally the drawings should show every feature of the invention specified in the claims.  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 17 objected to because of the following informalities:  
Re claims 5, 17, it is noted that the phrase "a second capacitance circuit, smaller than the first capacitance circuit" is not standard and potentially confusing (since comparison is not being recited regarding capacitance values, and the meaning of a "circuit" being smaller than another circuit could be vague). It is recommended that clearer phrasing such as "the second capacitance circuit having a smaller capacitance than the first capacitance circuit" would be more standard and less confusing, or similar phrasing. It is also noted that the term "capacitance circuit" could potentially be interpreted as referring to a circuit having additional components aside from a single capacitor, so if the component intended to be claimed is just a capacitor it would be less confusing to simply refer to first/second/third "capacitors" or "capacitances" instead.  
Applicant is generally advised that claim language is given its broadest reasonable interpretation, and therefore context/function of the remote subunit will not be assumed without explicit recitation of its components' basic functions. Recitation that components be electrically "coupled" or similar, may comprise direct or indirect coupling under broadest reasonable interpretation if there is no further limiting function/arrangement. Applicant is generally advised that recitation of the basic power supply function from the input port to a load, and function of the switch(es) to disconnect all loads/controller circuits from the power input port to allow for the intended power conductor current monitoring may help to avoid unintended broad interpretations or similar circuits in significantly different contexts. See also recommendations in the Conclusion below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki (US5159543) in view of Kanai (US2006/0152200).
Re claim 1, Yamawaki teaches a remote subunit (see Yamawaki: Fig. 1) comprising: 
a power input port (input voltage terminal <14>, see Yamawaki: 2:51-63, Fig. 1 regarding input terminal <14> arranged to received DC voltage from a source, i.e. necessarily by some sort of electrical power conductor to the source) configured to be coupled to a power conductor; 
a switch (transistor switch <6>, see Yamawaki: 2:60-68, Fig. 1) coupled to the power input port; 
an oscillator configured to produce an initial periodic signal (oscillator <22> and corresponding output, see Yamawaki: 3:48-60, Fig. 1 regarding low frequency oscillator <22>; note the name of the signal alone is not limiting unless particular operation of the overall circuit/components are specified under broadest reasonable interpretation); 
a controller circuit (comparator <18>, oscillator <21>, see Yamawaki: 3:48-60, Fig. 1 regarding high frequency oscillator <21> and comparator producing multiplexor selection control signal) configured to produce a second periodic signal (corresponding output of oscillator <21>) and a select signal (output of comparator <18>); and 
a multiplexer (multiplexor <17>, see Yamawaki: 3:48-60, 4:1-20, Fig. 1 regarding multiplexor receiving outputs of oscillators <21,22> and selecting one to output based on output of comparator <18> to drive opening/closing of switch <6> for DC/DC conversion) coupled to the switch, the multi-vibrator, and the controller circuit and configured to receive the initial periodic signal and the second periodic signal, wherein the multiplexer is configured to provide the initial periodic signal or the second periodic signal based on the select signal, where the initial periodic signal and the second periodic signal open and close the switch. See Yamawaki: 2:51-4:20, Fig. 1. It is generally noted that claim language is given its broadest reasonable interpretation, and a number of other prior art circuits may similarly apply to the claim limitations as currently drafted. See also recommendations in the Conclusion below.
Yamawaki does not explicitly discuss the exact type of circuit used to implement low frequency oscillator <22>, although one of ordinary skill would generally be familiar with common circuit implementations of an oscillator. Kanai, for example, teaches that it is known in the art switch driving arrangements requiring application of periodic signal that a multi-vibrator circuit is a generally known, equivalent circuit for producing a periodic signal as an oscillator (see Kanai: [0077], [0090-0091], Fig. 3 regarding use of multivibrator circuit as oscillator for producing periodic switch driving signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or implement the system of Yamawaki to incorporate the teachings of Kanai by having the low-frequency oscillator of Yamawaki implemented using known, equivalent multivibrator circuit as taught by Kanai for purposes of providing equivalent circuit means for producing periodic electric switch driving signal, multivibrator circuits also allowing for low power operation to reduce power consumption of the device (see Kanai: [0077-0078], [0090-0092]).
Re claim 3, Yamawaki in view of Kanai teaches the remote subunit of claim 1, further comprising a load coupled to the switch (see Yamawaki: 2:51-59, 4:32-38, Fig. 1 regarding output terminal <15> of DC/DC converter arranged to supply voltage to corresponding load such as communication circuits).
Re claims 4-6, Yamawaki in view of Kanai teaches the remote subunit of claim 3, further comprising a first capacitance circuit (capacitors <4>, <2>, see Yamawaki: 2:60-3:47, Fig. 1) coupled to the switch and the load; further comprising a second capacitance circuit (capacitor <5>, see Yamawaki: 2:60-3:47, Fig. 1; although Yamawaki does not explicitly discuss the capacitances of the capacitors, it is implied that the capacitance of capacitor <5> would be smaller than combined capacitances of capacitors <4>,<2>; furthermore, it would also be obvious to select capacitance values to have the recited range relationship since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II; see also Objection above regarding potential vagueness of the claim language), smaller than the first capacitance circuit, the second capacitance circuit coupled to the multi-vibrator; further comprising a third capacitance circuit (capacitor <3>, see Yamawaki: 2:60-3:47, Fig. 1) coupled to the controller circuit. Note also that under broadest reasonable interpretation, recitation that circuit components are electrically "coupled" may comprise either direct or indirect electrical connections.
Re claim 9, Yamawaki in view of Kanai teaches the remote subunit of claim 1, wherein the multi-vibrator comprises a low-power multi-vibrator configured to operate at voltages below that needed by a load in the remote subunit (see Kanai: [0077-0078], [0090-0091], [0094], Fig. 3 regarding low-power capability when using multi-vibrator as oscillator, including example operations with oscillator using voltage lower than that provided by the DC-DC converter output to load; see also Yamawaki: 3:44-47, Fig. 1 regarding DC/DC converter configured to output voltages higher than those that would be required by multi-vibrator circuit of Kanai; it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of Yamawaki in view of Kanai to work with loads having voltages higher than those required by the multi-vibrator as suggested and depending on the user's intended load voltage requirements).
Re claim 12, Yamawaki in view of Kanai teaches the remote subunit of claim 1, further comprising a power output port (output terminal <15>, see Yamawaki: 2:51-59, 3:44-47, Fig. 1) coupled to the power input port.
Re claim 13, Yamawaki in view of Kanai teaches the remote subunit of claim 1, wherein the remote subunit comprises a remote antenna unit, a remote lighting unit, or a remote server (see Yamawaki: 1:19-31, 4:21-38, regarding application to portable data terminal, i.e. a remote antenna unit/server; note the claim does not specify actual structure/function of the named units; alternatively, Official Notice is hereby taken that it is well-known in the art for DC-DC converters be used to power various electronic devices such as mobile devices/phones with antenna, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the power supply circuit of Yamawaki in view of Kanai to such application to predictably provide boosted DC voltage with adjusted power consumption for application components).
Re claim 14, Yamawaki in view of Kanai teaches a power distribution network comprising: 
a power source (see Yamawaki: 2:51-63, Fig. 1 regarding power source providing DC voltage to input terminal <14>); 
a power conductor (see Yamawaki: 2:51-63, Fig. 1 regarding input terminal <14> arranged to received DC voltage from a source, i.e. necessarily by some sort of electrical power conductor coupling to the source) coupled to the power source; and 
a remote subunit (see Yamawaki: Fig. 1) comprising: 
a power input port (input voltage terminal <14>, see Yamawaki: 2:51-63, Fig. 1 regarding input terminal <14> arranged to received DC voltage from a source, i.e. necessarily by some sort of electrical power conductor to the source) configured to be coupled to the power conductor; 
a switch (transistor switch <6>, see Yamawaki: 2:60-68, Fig. 1) coupled to the power input port; 
an multi-vibrator configured to produce an initial periodic signal (Yamawaki: oscillator <22> and corresponding output, see Yamawaki: 3:48-60, Fig. 1 regarding low frequency oscillator <22>; see Kanai: [0077], [0090-0091], Fig. 3 and discussion of claim 1 above regarding obviousness of using multivibrator circuit as oscillator for producing periodic switch driving signal); 
a controller circuit (comparator <18>, oscillator <21>, see Yamawaki: 3:48-60, Fig. 1 regarding high frequency oscillator <21> and comparator producing multiplexor selection control signal) configured to produce a second periodic signal (corresponding output of oscillator <21>) and a select signal (output of comparator <18>); and 
a multiplexer (multiplexor <17>, see Yamawaki: 3:48-60, 4:1-20, Fig. 1 regarding multiplexor receiving outputs of oscillators <21,22> and selecting one to output based on output of comparator <18> to drive opening/closing of switch <6> for DC/DC conversion) coupled to the switch, the multi-vibrator, and the controller circuit and configured to receive the initial periodic signal and the second periodic signal, wherein the multiplexer is configured to provide the initial periodic signal or the second periodic signal based on the select signal, where the initial periodic signal and the second periodic signal open and close the switch. See Yamawaki: 2:51-4:20, Fig. 1; Kanai: [0077-0078], [0090-0092], Fig. 3; and discussion of claim 1 above regarding details of combination and similar limitations. It is generally noted that claim language is given its broadest reasonable interpretation, and a number of other prior art circuits may similarly apply to the claim limitations as currently drafted. See also recommendations in the Conclusion below.
Re claims 15-17, the further recited limitations essentially correspond to the limitations recited in claims 3-5, respectively, and are therefore rejected by the same reasoning applied above.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Kanai, as applied respectively above, further in view of Freeman (US2017/0133842).
Re claim 2, Yamawaki in view of Kanai teaches the remote subunit of claim 1, but does not explicitly discuss providing diodes associated with the power input port. Freeman, however, teaches that it is known in the art of device power supply circuit arrangements to provide a plurality of power input ports and further comprising one or more diodes or diode bridges positioned between the plurality of power input ports and further power switching circuits/the switch (see Freeman: [0089-0091], Figs. 2, 13 regarding providing diodes/diode bridge <38> between high/low side AC input ports for the device to provide rectified DC voltage to further converter/switching circuitry of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamawaki in view of Kanai to incorporate the teachings of Freeman by providing known diode power input port arrangement as recited for purposes of allowing the device to convert and function with AC power sources as appropriate for the intended user application and intended power source compatibility (see Freeman: [0089-0091]).

Claim(s) 7-8, 10-11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Kanai, as applied respectively above, further in view of Hoyerby (US2017/0324321).
Re claims 7-8, 10-11, Yamawaki in view of Kanai teaches the remote subunit of claim 1, and teaches the initial periodic signal having a lower frequency than the second periodic signal (see Yamawaki: 3:38-60, 4:13-20, Fig. 1 regarding lower frequency oscillator <22> output selected for switch driving when output voltage is stable), and generally suggests that duty cycle control of DC-DC converters is known in the art (see Kanai: [0105] regarding known use of varying duty ratio of switch driving to control desired output voltage level of DC-DC converter), but does not explicitly discuss the duty cycles of the periodic switch signals during operation. Hoyerby, however, teaches that it is known in the art of switch driving arrangements using periodic signals to have switching duty cycle controlled according to varying load requirement, such that an initial periodic signal has a duty cycle weighted to keep the switch open for a longer time than the switch is closed when the initial periodic signal is provided by the multiplexer to the switch; wherein the initial periodic signal comprises a low duty cycle periodic signal having a positive value less than forty percent of a corresponding period (see Hoyerby: [0017], [0045], [0057], Figs. 1-2, 4A regarding switch signal QG1 having low duty cycle with ON-time below 10% when load power requirements are low); and wherein a second periodic signal has a duty cycle weighted to keep the switch closed for a longer time than the switch is open when the second periodic signal is provided by the multiplexer to the switch; wherein the initial periodic signal has a lower frequency and a lower duty cycle than the second periodic signal (see Hoyerby: [0017], [0045], [0058-0059], Figs. 1-2, 4A-D, regarding switch signal QG1 having a higher duty cycle above 50% as shown in Fig. 4D, having higher duty cycle and frequency, to supply high load power requirements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yamawaki in view of Kanai to further incorporate the teachings of Hoyerby by having the duty cycle of the switch driving signals designed or controllable to have the recited relations for purposes of allowing the switching operation adjust to different load power requirements accordingly (see Hoyerby: [0017], [0045], [0057-0059]). The combination would result in lower duty cycle signals for the initial periodic signal taught by Yamawaki given suggestion that fewer fluctuations in load voltage are present in the state (see Yamawaki: 4:13-20), or alternatively given that allowing for load-dependent adjustment of duty cycle will result in adjustment of the oscillator duty cycle to have the recited relationship depending on changing load at various times.
Re claims 18-19, the further recited limitations essentially correspond to the limitations recited in claims 7-8, respectively, and are therefore rejected by the same reasoning applied above.

Conclusion
In summary, as currently drafted the claim limitations under broadest reasonable interpretation would be taught/suggested by various other prior art arrangements having similar features even if for different overall intended application, since the claims fail to provide the basic context and function of Applicant's intended remote subunit device. Broadly, there appear to be various circuits which may generally use a multiplexer to change between different oscillator signals for driving some switch. Although remote subunits having oscillator controlled switch to periodically disconnect load/controller from the power supply input port to allow for detection of unintended human contact/current draw on the power conductor are known as seen in Applicant's previous prior art references, there appears to otherwise be insufficient teaching or suggestion to apply the specific multiplexer changing between multi-vibrator and second controller provided periodic signal circuit for driving this periodic switch disconnection as the remote subunit starts up and in response to completion of charging of the controller's capacitor. 
It is therefore recommended that Applicant amend the claims to provide the basic operations/functions of the remote subunit components to distinguish over other prior art circuits used for different functions. For example, it is recommended Applicant consider reciting general function of power input port to receive power from power conductor to supply to load and controller circuit and periodic opening of the switch causing complete electrical disconnection of the power input port from the load and controller circuit, and then basic distinguishing operations to either sense unintended current draw during this disconnection to stop power supply from power source, or to change to the second periodic signal in response to sufficient supply voltage to controller circuit/its capacitor. Applicant should also ensure claim limitations are consistent with the intended inventive embodiment and address any discrepancies as discussed in the Drawing Objection above. Applicant may contact the Examiner to discuss possible amendments or the office action as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836